Citation Nr: 1819641	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-54 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for subchondral contusion and tenosynovitis of the left ankle, status post ganglion cyst removal.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's left ankle disability manifested in marked limitation of motion with instability and weakness; ankylosis is not shown. 


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no higher, for a left ankle disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code  depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran asserts that his left ankle disability is more disabling than reflected by his current 20 percent rating. 

The Veteran's left ankle disability is rated under Code 5024-5271, which provides for a 10 percent rating for moderate limitation of motion.  A 20 percent maximum rating is warranted under Code 5271 for marked limitation of motion.  38 C.F.R. 
§ 4.71a.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board finds that for the entire appeal period, an increased 30 percent rating for the Veteran's left ankle disability is warranted.  

The Veteran was afforded a VA examination in April 2017.  The Veteran reported he had limited mobility and an abnormal gait with recurrent swelling as a result of his left ankle disability.  The Veteran reported having a pending evaluation for a new ankle brace to give him more support.  The Veteran reported flare-ups of the ankle causing limited unassisted walking.  

Range of motion testing showed dorsiflexion limited to 10 degrees out of 20 and plantar flexion limited to 30 out of 45 degrees.  There was no additional limitation of motion with repetitive-use testing.  The limitation of motion caused limited speed in walking. There was no evidence of pain with weightbearing.  There was pain with palpation of lateral malleolar area and Achilles tendon.  The examiner also noted 1 centimeter of swelling at the articular line.  The Veteran showed left ankle muscle strength of 4/5.  There was no muscle atrophy or ankylosis.  Left ankle instability or dislocation was suspected.  There were no left ankle scars.  The Veteran reported regular use of a cane.  Regarding functional impact, the Veteran's left ankle causes limited standing and walking tolerance.  Right ankle movement was full and normal, with pain on weightbearing.

The Veteran was afforded an additional examination in January 2018. The right ankle was again normal in motion, and no pain, tenderness, or crepitus was noted. The Veteran reported that flare-ups of the left ankle cause limitation in ambulation.  Range of motion testing showed dorsiflexion limited to 6 degrees and plantar flexion to 30 degrees.   There was no additional limitation in range of motion with repetitive-use testing.  There was pain shown with weight-bearing.  

Additional factors contributing to the Veteran's disability included swelling, disturbance of locomotion, and interference with standing.  The Veteran showed left ankle muscle strength of 4/5.  The examination was negative for atrophy and ankylosis.  Left ankle instability or dislocation was suspected.  The Veteran reported use of an ankle brace constantly and a cane regularly.  

The aforementioned evidence shows that Veteran's left ankle disability manifests in, at worse, marked limitation in range of motion.  The highest assignable rating for limitation of motion of the ankle under Code 5271 is 20 percent.  No higher rating is therefore assignable under the current Code.  

However, the Board also has considered the applicability of other diagnostic criteria for rating the Veteran's left ankle disability, and finds that rating under Code 5262, for impairment of the tibia and fibula, is more appropriate and beneficial to the Veteran.

While no involvement of the tibia or fibula bones is noted on examinations or x-rays, the disability contemplated by Code 5262 is more reflective of the Veteran's symptoms and complaints that the currently applied Code 5271.  Code 5271 rates based exclusively on limitation of motion, but the Veteran reports weakness and instability as well.  Code 5262 encompasses all such complaints, as it rates based on degree of malunion, loose motion, and overall disability.  38 C.F.R. § 4.71a.

Under Code 5262, an increased 30 percent rating, for marked ankle disability with malunion, is warranted.  The Veteran uses a brace and cane, and the examiners specifically commented on the possible presence of instability and dislocation.  A higher, 40 percent rating is not possible under Code 5262 in the absence of actual nonunion of the joint, which is not shown or alleged.  Similarly, in the absence of ankylosis, no higher rating may be assigned under Code 5270.  38 C.F.R. § 4.71a.


ORDER

Entitlement to an increased 30 percent rating for subchondral contusion and tenosynovitis of the left ankle is granted. 


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


